

117 HR 1837 IH: QUEST Act of 2021
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1837IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Lucas (for himself, Mr. Weber of Texas, Mr. Gonzalez of Ohio, Mr. Waltz, Mr. Baird, Mr. Sessions, Mr. Gimenez, Mr. Obernolte, Mrs. Kim of California, Mr. Valadao, and Mr. Posey) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish and support the Quantum User Expansion for Science and Technology Program at the Department of Energy, and for other purposes.1.Short titleThis Act may be cited as the QUEST Act of 2021.2.Department of Energy quantum user expansion for science and technology programTitle IV of the National Quantum Initiative Act (15 U.S.C. 8851 et seq.) is amended by adding at the end the following:403.Department of Energy quantum user expansion for science and technology program(a)In generalNot later than 90 days after the date of the enactment of the QUEST Act of 2021, the Secretary of Energy (referred to in this section as the Secretary) shall, establish and carry out a program (to be known as the Quantum User Expansion for Science and Technology program or QUEST program) to encourage and facilitate access to United States quantum computing hardware and quantum computing clouds for research purposes in order to—(1)enhance the United States quantum research enterprise;(2)educate the future quantum computing workforce; and(3)accelerate the advancement of United States quantum computing capabilities.(b)ProgramIn carrying out this section, the Secretary shall—(1)coordinate with—(A)the Director of the National Science Foundation;(B)the Director of the National Institute of Standards and Technology;(C)the Chair of the Quantum Information Science of the National Science and Technology Council established under section 103(a); and(D)the Chair of the subcommittee on the Economic and Security Implications of Quantum Science;(2)provide researchers based within the United States with access to, and use of, United States quantum computing resources through a competitive, merit-reviewed process;(3)consider applications from the National Laboratories, multi-institutional collaborations, institutions of higher education, industry stakeholders, and any other entities that the Secretary determines are appropriate to provide national leadership on quantum computing related issues; and(4)consult and coordinate with private sector stakeholders, the user community, and interagency partners on program development and best management practices.(c)LeveragingIn carrying out this section, the Secretary shall leverage resources and expertise across the Department of Energy and from—(1)the National Institute of Standards and Technology;(2)the National Science Foundation;(3)the National Aeronautics and Space Administration;(4)other relevant Federal agencies;(5)the National Laboratories;(6)industry stakeholders;(7)institutions of higher education; and(8)the National Quantum Information Science Research Centers.(d)SecurityIn carrying out the activities authorized by this section, the Secretary, in consultation with the Director of the National Science Foundation and the Director of the National Institute of Standards and Technology, shall ensure proper security controls are in place to protect sensitive information, as appropriate.(e)ReportNot later than 180 days after the date of the enactment of the QUEST Act of 2021, the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, a report on the results of the QUEST program activities and any other information the Secretary determines appropriate.(f)FundingFunds authorized to be appropriated for the Department of Energy’s Office of Science, there shall be made available to the Secretary to carry out the activities under this section,(1)$30,000,000 for fiscal year 2022;(2)$50,000,000 for fiscal year 2023;(3)$70,000,000 for fiscal year 2024;(4)$90,000,000 for fiscal year 2025; and(5)$100,000,000 for fiscal year 2026..